Title: Board of Visitors, University of Virginia, 4 October 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Wednesday, Oct. 4th. The board met pursuant to adjournment: present the same members as yesterday.
                        Resolved that the next session of the University shall commence on the first of February, and terminate on
                            the Fourth of July; and all future sessions shall commence on the 20th. of August in each year, and terminate on the 4th.
                            of July ensuing—but there shall be one recess of all the schools, and no more, during each session; to commence on the
                            15th. and terminate on the 31st. of December.
                        For the session commencing on the first of February next, the rents for the dormitories and public buildings,
                            and the fees to be paid by students, shall be one half of the rents and fees required for an ordinary session: for all
                            future sessions, the rents and fees shall be as heretofore.
                        The board adjourned to tomorrow.
                        
                            
                                
                            
                        
                    